Exhibit 10.1

COLLECTION AGENCY AGREEMENT
ROSENTHAL & ROSENTHAL, INC.
1370 Broadway
New York NY 10018

 

 

 

New York, NY

STEVEN MADDEN, LTD.

Dated: July 10, 2009

52-16 Barnett Avenue

 

Long Island City, NY 11104

 

          The following is the Agreement under which we are to act as your
collection agent. The effectiveness of this Agreement is conditioned upon the
occurrence of all of the following on or prior to October 31, 2009: (i) the
termination of your existing factoring agreement with GMAC Commercial Finance,
LLC (“GMAC”); and (ii) a partial termination by a UCC-3 Financing Statement
releasing the interest of GMAC in all of your assets other than any Receivables
arising prior to the date of such termination. The date on which the foregoing
conditions shall have been satisifed shall hereafter be referred to as the
“Effective Date”. Capitalized terms shall have the meanings set forth in Section
14 hereof:

1. COLLECTION OF RECEIVABLES :

          You hereby appoint us as your collection agent with respect to all of
your Receivables, and we shall have the right to collect and otherwise deal
therewith as the sole collection agent. Upon each sale of your Inventory or
rendition by you of services, you shall execute and deliver to us such further
and confirmatory evidence of our authority as collection agent with respect to
your Receivables as we require, in form and manner reasonably satisfactory to
us, together with copies of invoices or such equivalent electronic document as
we may designate for such use, and all shipping or delivery receipts and such
other proof of sale and delivery or performance as we, from time to time, may
require. All invoices (and other statements to Customers) evidencing Receivables
shall clearly state, in a manner satisfactory to us, that each Receivable is
payable only to us. The form on Exhibit A annexed hereto is currently deemed
acceptable.

2. CREDIT AND APPROVAL:

          You will submit to us for our credit approval the principal terms of
each and every Order. We may, in our sole discretion, approve all or a portion
of an Order, by issuing a Credit Approval, withdraw any Credit Approval,
withdraw or adjust any Credit Line, or suspend any Availability under a Credit
Line, at any time before you deliver the Inventory or render the services. In
addition, we may from time to time establish a Credit Line or Credit Lines
pursuant to which you may ship to Customers. No Credit Approval, including
approval based upon shipment against Availability under a Credit Line shall be
effective unless (i) the Inventory is shipped or the services rendered, within
the time specified therein, or if no time is specified, within thirty (30) days
after the date our Credit Approval is issued; (ii) the Customer has accepted
delivery of the Inventory or performance of the services; and (iii) a schedule
of the Receivables(s) which arise as a result of the Order which is the subject
of the Credit Approval has been delivered to us, within ten (10) Business Days
of the delivery of the goods or the performance of the service. Upon the
effectiveness of a Credit Approval, we shall be deemed to have accepted the
Credit Risk (but not the risk of non-payment for any other reason) to the extent
of the dollar amount specified in the Credit Approval and the Receivable which
is the subject thereof shall, to the extent of the amount specified in the
Credit approval, be a Credit Approved Receivable. In no event, however, shall we
have any Credit Risk on any Receivable for freight, samples, or sales not made
in the ordinary course of your business. We may, in our sole discretion,
withdraw any Credit Approval, or withdraw or adjust any

1, Collection Agency

--------------------------------------------------------------------------------



Credit Line, at any time before you deliver the Inventory or render the
services. Notwithstanding anything to the contrary contained herein, you shall
have an automatic Credit Approval during each Contract Year on all Orders in the
aggregate outstanding at any time not to exceed $15,000 for each Customer from
those Customers located in the United States of America other than Customers:
(i) which have been previously declined by us (other than in the event such
declination is solely by reason of lack of information required by us); (ii)
with respect to which you have submitted to us an Order for Credit Approval by
us; provided, that in the event that you submit an Order for Credit Approval to
us and you are not notified by us, within two Business Days after such
submission, that the Order is declined or that for any reason (provided that
such reason is stated) you do not have an automatic Credit Approval on such
Order, then to the extent an automatic Credit Approval on such order would
otherwise be available under the terms hereof, it shall remain available to you
on such Order; (iii) with respect to which we have notified you that you do not
have an automatic Credit Approval; or (iv) with respect to which we have
provided a specific Credit Approval. At no time during the Contract Year shall
such losses borne by us exceed $150,000 (such amount to be prorated in the event
of termination by either of us of this Agreement, for the number of months
elapsed during the Contract Year in which the Effective Termination Date
occurs). Until a Receivable subject to such automatic Credit Approval is more
than forty five (45) days past due, the automatic Credit Approval will apply to
a subsequent Order for the same Customer provided such subsequent Order complies
with the terms set forth above.

3. CLIENT RISK RECEIVABLES:

          All CR Receivables are with full recourse to you and at your credit
risk, but are otherwise subject to the covenants, terms and conditions provided
herein with respect to Credit Approved Receivables. We shall have the right to
make a bookkeeping entry to debit your account the amount of CR Receivables at
any time either before or after their maturity and you agree to pay us upon
demand the amount of all expenses including reasonable collection charges and
reasonable attorneys’ fees incurred by us in attempting to collect or enforce
any such payment, and additionally to pay us on demand the amount of any such CR
Receivable if such CR Receivable was previously a Purchased Receivable. In
addition, if we, at your request, and in our discretion, file a proof of claim
in any insolvency proceeding with respect to a CR Receivable and/or forward a CR
Receivable to an attorney or agency for collection, we shall charge your account
with (i) the fees and expenses of such attorney or collection agency and (ii) a
service charge equal to $100 plus 5% of any amount collected on the CR
Receivable.

4. RETURNED MERCHANDISE/CLAIMS, DISPUTES AND CHARGEBACKS:

          In the event of a breach of any of the representations or warranties
contained herein with respect to a Receivable, or the assertion, with respect to
a Receivable, of a Dispute, any such Receivable (whether or not a Credit
Approved Receivable) shall thereupon become a CR Receivable. You shall notify us
immediately of any Dispute, including, a Customer’s return of or desire to
return any Inventory purchased from you. We may, but are not obligated, to
settle, compromise, adjust or litigate any Dispute, including, a return of the
related Inventory upon such terms as we deem advisable (provided, however, that
as long as no Default shall have occurred and be continuing, we will not
litigate any Dispute other than with respect to a Purchased Receivable without
first consulting with you with respect thereto). We may, at our option, charge
back to you all amounts owing on CR Receivables which are not paid when due. We
shall have the right to charge back to you the amount of any payment which we
receive with respect to a CR Receivable, if we are subsequently required to
disgorge such payment for any reason, including, such payment being deemed a
preferential transfer. A chargeback shall not constitute a resale or
reassignment to you of the Receivable which is the subject thereof if prior to
such chargeback, the Receivable had been purchased by us pursuant to the terms
hereof. You agree to indemnify and save us harmless from and against any and all
loss, liability, claim, cost and expense of any kind, caused by or arising from
any Disputes with or claims of your Customers or any Person or representative
thereof, asserting an interest in Receivables or payments thereon, including:
(i) any disputes or claims with respect to terms, price, quality or otherwise
with respect to Receivables; (ii) any claim for a return of any payments with
respect to Receivables (including alleged preferential transfers with respect to
payments on Receivables that were not Credit Approved Receivables at the time
the payment was received); (iii) any claims by any governmental authorities
(federal, state, municipal or otherwise) for the turnover or payment to such

2, Collection Agency

--------------------------------------------------------------------------------



governmental authority of all or any portion of any payment received from a
Customer which we paid to you and (iv) all reasonable collection expenses and
attorney’s (whether in-house or outside) fees incurred with respect to any of
the foregoing. Your liability under this paragraph, and that of any Person
liable for the Obligations, shall constitute Obligations but shall nonetheless
be independent hereof and continue notwithstanding any termination hereof.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS:

          You represent, warrant and covenant that:

          5.1. you are fully authorized to enter into this Agreement and perform
hereunder and you will continue to be so authorized for the duration of this
Agreement and you are not and will not be bound by any agreement that would be
violated by your or our performance of this Agreement.

          5.2. you are solvent.

          5.3. the Receivables are, and shall be, at the time of their creation,
bona fide, existing and enforceable obligations of Customers arising out of
sales made or services rendered by you, and, at the time any Receivable becomes
a Purchased Receivable, it shall be free and clear of all security interests,
liens, claims and Disputes whatsoever other than Permitted Liens and in the
event that any such Receivables arise from the sale of goods, such goods meet
all standards imposed by any governmental agency or authority.

          5.4. at the time any Receivable becomes a Purchased Receivable, the
Inventory relating thereto constituting returned goods shall not be subject to
any security interest, lien or encumbrance whatsoever, other than Permitted
Liens, and you covenant (i) that you shall not permit the Inventory to become so
encumbered without our prior written consent and that (ii) the Inventory meets
all standards imposed by any governmental agency or authority.

          5.5. you shall not permit any Inventory or General Intangibles to be
subject to any security interest, lien or encumbrance whatsoever, other than
Permitted Liens.

          5.6. with respect to each Receivable as it arises and when transmitted
to us: (i) you will have delivered the Inventory or rendered the services
pursuant to the Order; (ii) the Customer will accept the Inventory and/or
services without any offset or counterclaim; (iii) no known Dispute will exist
in any respect; (iv) you will have preserved, and will continue to preserve, any
liens and any other rights available to us by virtue of this Agreement; and (v)
the Customer will not be your Affiliate.

          5.7. you will within ten Business Days of our request therefor,
provide us with copies of invoices and shipping or delivery receipts or such
equivalent electronic documents as we may designate or other proof of sale and
delivery or performance as we may from time to time require.

          5.8. you will not, without providing us with thirty (30) days prior
written notice thereof, change your name, your state of organization or your
principal place of business and you are not aware, and will upon your becoming
aware, notify us promptly, of any Person organizing under your name in another
state.

          5.9. you do not transact business under any trade names or tradestyles
except as set forth on Exhibit B annexed hereto (which Exhibit shall be complete
and correct prior to the Effective Date, and as the same may thereafter be
amended from time to time) and with respect to any such tradename or tradestyles
you have (i) caused certain of the tradenames and tradestyles (if indicated on
Exhibit B) to be registered in accordance with the laws applicable to the use of
such tradenames or tradestyles and have not in any way assigned or encumbered
your interest in such tradenames or tradestyles; or (ii) obtained a license to
use such tradenames or tradestyles from the owner thereof with respect to the
goods or services sold by you under such tradenames or tradestyles, and in the
markets in which such goods or services are sold by you; and you are not aware,
and will upon your becoming aware, promptly notify us, of any other Person using
your name or any of your tradenames or tradestyles in any similar line of
business.

          5.10. you are, and at all times during the term of this Agreement,
shall be, duly organized, existing and in good standing under the laws of the
state of your organization; and you are, and at all times during the term of
this Agreement, shall be, duly qualified, existing and in good standing in every
state in which the nature of your business requires you to be so qualified.

3, Collection Agency

--------------------------------------------------------------------------------



6. COMMISSIONS:

          6.1. For our services hereunder, we shall receive a commission
(hereinafter referred to as the “Base Commission”) of (i) 0.275% of the gross
invoice amount of each Receivable; plus (ii) on those Receivables due from a
Customer (or any Affiliates or subsidiaries of such Customer) listed on the
Special Accounts Schedule submitted herewith and/or from time to time hereafter,
such percentage of the gross invoice amount thereof as equals the surcharge (if
applicable) set forth on the Special Accounts Schedule, to the extent of the
amount credit approved. All commissions shall be due and payable and chargeable
to your account with us at the date a Receivable arises.

          6.2. Our charge specified in Section 6.1 hereof is based upon maximum
selling terms of 60 days (excepting only that for sales to off-price retailers
the maximum selling terms will be 90 days) , and no more extended terms or
additional dating shall be granted by you to any Customer without our prior
written approval. If such approval is given by us, then for each additional
thirty (30) days or part thereof of such extended terms or additional dating,
our charge with respect to the Receivables covered thereby shall be increased by
an amount equal to twenty-five percent (25%) of the charge specified in Section
6.1 hereof. In addition, we shall charge you a fee of $2.50 for each instance in
which you change the terms of sale of any Receivable after you have submitted to
us a schedule listing such Receivable.

          6.3. Subject to the terms of the Combined Charges Agreement, the
minimum aggregate Base Commission payable under this Agreement shall be
$480,000.00 for each Contract Year, which shall be fully earned by us at the
beginning of each Contract Year, and which to the extent of any deficiency
(after giving effect to the commissions paid or payable under Section 6.1),
shall be chargeable to your account with us at the end of each Contract Year,
provided, that in the event of any termination of this Agreement in any Contract
Year after the first Contract Year, the minimum aggregate Base Commission
payable in such year shall only be the higher of (i) 100% of the monthly average
of all charges payable by you to us under Section 6.1 of this Agreement for the
twelve month period prior to the Effective Termination Date, multiplied by the
number of calendar months for the portion of the Contract Year elapsed prior to
the Effective Termination Date (including any partial month in which the
Effective Termination Date falls if such date is on or after the 15th day of
such month); and (ii) the monthly average amount of the minimum aggregate Base
Commission for the portion of such Contract Year elapsed prior to the Effective
Termination Date, multiplied by the number of calendar months for the portion of
the Contract Year elapsed prior to the Effective Termination Date (including any
partial month in which the Effective Termination Date falls if such date is on
or after the 15th day of such month).

7. PURCHASE PRICE

          7.1. The purchase price for each Receivable that we purchase pursuant
to the terms hereof shall be the invoice amount of the Receivable, less (i)
returns (whenever made); (ii) selling discounts, credits or deductions of any
kind allowed, granted to or taken by the Customer at any time; and (iii) our
commission provided for in Section 6 hereof. Following a Default, no discount,
credit or allowance with respect to any Purchased Receivable shall be granted by
you, and no return of Inventory shall be accepted by you without our prior
written consent. A discount, credit or allowance may be claimed only by the
Customer. All amounts collected against the purchase price shall be credited to
your account on the Payment Date.

          7.2. Where the cause of non-payment of a Credit Approved Receivable
which has become more than 120 days past due, is solely the Customer’s financial
inability to pay, then upon your submitting a confirmatory assignment of the
Receivable that is reasonably satisfactory to us, and upon our determining to
our satisfaction that the warranties made by you under Sections 5.3, 5.4 and 5.4
hereof are true and correct, the Receivable, to the extent of the then effective
Credit Approval, shall be purchased by us and shall be deemed collected if it is
not otherwise subject to chargeback to you under this Agreement.

4, Collection Agency

--------------------------------------------------------------------------------



8. ADVANCES AND INTEREST RATES:

          8.1. Advances. In our sole discretion, in accordance with the terms of
this Agreement, we will, from time to time, at your request, subject to the
terms of the Combined Charges Agreement, (i) advance to you sums (“Advances”);
and/or (ii) cause to be opened for your account letters of credit issued by an
L/C Bank (“Letters of Credit”), provided that the aggregate amount of (x) the
Advances outstanding will not, after giving effect to such requested Advances,
exceed the lesser of (a) 85% of the aggregate Net Amount of Eligible Receivables
outstanding at the time of such request, less Reserves, if any (the “Receivables
Availability”); and (b) $30,000,000 less the outstanding amount of undrawn
Letters of Credit; and (y) the outstanding amount of undrawn Letters of Credit
will not, after giving effect to such requested Letters of Credit, exceed the
lesser of (a) the Receivables Availability; and (b) $15,000,000.

          8.2. Net Cash Balances. Net Cash Balances shall earn interest at a
rate equal to one and one half percent (1.5%) below the Prime Rate in effect
from time to time. We may, in our sole discretion, remit to you, at any time,
any amount standing to your credit on our books. You may, in your sole
discretion, withdraw, at any time, any amount standing to your credit on our
books.

          8.3. Letter of Credit Rates. Should we cause to be opened for your
account letters of credit, we shall receive a commission equal to (i) the
greater of (a) $100; or (b) one quarter of one percent (1/4 of 1%) of the face
amount of such letters of credit or guaranties (the “Face Amount”); plus (ii)
bank charges (exclusive of any commissions the L/C Bank may charge); plus (iii)
one quarter of one percent (1/4 of 1%) of the Face Amount upon each draw of any
such letter of credit or guaranty.

          8.4. Prime Rate Loans. Other than with respect to any advances made or
bearing interest pursuant to Section 8.5 hereof, interest on all Obligations
will be calculated at a rate per annum equal to the Prime Rate minus 0.125% per
annum (the “Effective Prime Rate”) from the date incurred through the date of
payment. Interest will be charged to your account monthly in arrears. Any
advance bearing interest at the Effective Prime Rate shall be referred to herein
as a “Prime Rate Loan”.

          8.5. LIBOR Rate Loans. Advances, for which you provide us written
notice, prior to our making such advance, that such advance shall bear interest
at the 30, 60 or 90 day LIBOR rate, shall bear interest at such 30, 60 or 90 day
LIBOR Rate in effect on the first day of each such interest period plus two and
one-half percent (2.5%) (the “Effective LIBOR Rate”). Any advance made pursuant
to this Section 8.5 or otherwise bearing interest at the Effective LIBOR Rate
shall be referred to herein as a “LIBOR Rate Loan”. In no event shall you be
permitted to request there be more than four (4) LIBOR Rate Loans outstanding at
any time.

          8.6. Conversion or Continuation You shall have the option at the end
of any applicable interest period, to convert any LIBOR Rate Loans or any
portion thereof into Prime Rate Loans without premium or penalty or to continue
such LIBOR Rate Loans or any portion thereof for an additional interest period,
and the succeeding interest period of such continued LIBOR Rate Loan shall
commence on such expiration. To continue any LIBOR Rate Loan, you shall deliver
a notice of continuation in advance of the proposed expiration of the applicable
interest period, specifying (i) the principal outstanding amount thereof that is
to be continued, and (ii) the requested 30, 60 or 90 day interest period. If the
option set forth in this Section 8.4 to continue any LIBOR Rate Loan is not
delivered to us prior to the expiration of any applicable LIBOR Rate Loan
interest period, such LIBOR Rate Loan shall convert automatically into a Prime
Rate Loan on the final date of the applicable interest period.

          8.7. Yield Protection. In the event you shall prepay all or any
portion of any LIBOR Rate Loan prior to the last day of the applicable interest
period, you shall pay to us a penalty equal to the sum of (i) the amount of such
LIBOR Rate Loan being prepaid multiplied by (x) any amount by which the
Effective LIBOR Rate applicable to such LIBOR Rate Loan exceeds the Effective
LIBOR Rate in effect on the date of such prepayment; and further multiplied by
(y) the fraction of the year remaining on the applicable LIBOR Rate Loan
interest period; plus (ii) $250.

          8.8. Overadvance Rate and Default Rate. Notwithstanding the foregoing
or anything to the contrary contained elsewhere in this Agreement, (i) any
portion of advances made by us to you which is in excess of the Receivable
Availability (the “Overadvance”) shall bear interest at the Overadvance Rate
(with our determining in our sole discretion the allocation of the Overadvance
to any LIBOR Rate Loans and Prime Rate Loans outstanding at any time); and (ii)
upon the occurrence of a Default, and for so long as such Default continues, the
Obligations shall, at our option, bear interest at the Default Rate.

5, Collection Agency

--------------------------------------------------------------------------------



          8.9. Miscellaneous. Notwithstanding the foregoing or anything to the
contrary contained elsewhere in this Agreement, if any change after the date
hereof in law, rule, regulation, guideline or order or in interpretation thereof
by any governmental authority charged with the administration thereof shall make
it unlawful for us to make or maintain a loan at the Effective LIBOR Rate, then,
by written notice to you, we may require that the LIBOR Rate Loans be converted
to a Prime Rate Loan, whereupon the LIBOR Rate Loan shall be automatically
converted to a Prime Rate Loan and shall bear interest at the then Effective
Prime Rate. Interest will be charged monthly to your account in arrears.
Interest shall be calculated on the basis of a three-hundred-sixty (360) day
year for the actual number of days elapsed. In no event shall any applicable
interest rate under this Agreement exceed the maximum rate permitted by
applicable law and in the event excess interest is paid, it shall be considered
a repayment of principal.

          8.10. Financial Covenants. You shall cause to be maintained, at the
end of each fiscal year, Working Capital of not less than $25,000,000.

9. STATEMENT OF ACCOUNT AND EXPENSES:

          9.1. All Obligations shall become immediately due and payable upon
demand upon the occurrence of the earlier of: (i) any failure to pay any
Overadvance within 10 days of its occurrence; (ii) any Default; and (iii) the
Effective Termination Date. You hereby irrevocably authorize and direct us to
charge at any time to your account any Obligations owing to any of our
Affiliates by charging your account.

          9.2. We will render a statement of account monthly to you, and such
statement shall be binding upon you, except for manifest error and specific
matters which you contest and of which we are notified in writing, within thirty
(30) days after the date of such statement.

          9.3. You shall pay all reasonable expenses (including reasonable
attorneys, both in-house and outside, fees) incurred by us in connection with
the relationship established under this Agreement and/or the transactions
contemplated hereby, including, expenses incurred in connection with the filing
of financing statements under the UCC and the making of record searches, which
such expenses shall not exceed $25,000 in connection with the initial
preparation of this Agreement and any concurrently prepared agreements and
documents. You shall pay all reasonable expenses incurred in connection with the
filing of financing statements under the UCC with respect to Purchased
Receivables. We may also charge to your account any reasonable fees, costs or
other expenses we incur to eliminate or cure any lack of capacity that we may
now or hereafter have to maintain an action in the courts of any state to
enforce payment or Receivables due from Customers located in such state by
reason of your acts or omissions, including your failure to qualify as a foreign
entity in such state or any other failure on your part to observe the laws of
such state that are applicable to you or your assets. You shall also pay to us
such fees as we may charge from time to time for, among other things, wire
transfers. In connection with our examinations of your books, records and
operations you shall pay all of our out-of-pocket expenses plus for each
examiner the Standard Examiner’s Rate in effect at the time of any such
examination. In connection with our administration of this Agreement, our
liquidation of any Collateral, settlement of any Dispute, or enforcement of any
Obligation, or our protecting, preserving and enforcing our security interests
and rights hereunder, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or relating
to our transactions with you, including actions or proceedings that may involve
any Person asserting a priority or claim with respect to Purchased Receivables,
all costs and expenses incurred, including, reasonable attorneys’ (both in-house
and outside) fees incurred by us, shall be borne and paid for by you, and may,
at our option, be charged to your account with us. Your reimbursement
obligations pursuant to this paragraph shall survive termination of this
Agreement for any reason.

6, Collection Agency

--------------------------------------------------------------------------------



          9.4. No delay or failure on our part in exercising any right,
privilege, or option hereunder shall operate as a waiver of such or of any other
right, privilege, or option, and no waiver, amendment, or modification of any
provision of this Agreement shall be valid, unless in a writing signed by us and
then only to the extent therein stated. Should any provision of this Agreement
be prohibited by or invalid under applicable law, the validity of the remaining
provisions shall not be affected thereby. Unless otherwise specifically provided
in this Agreement, any notices, requests, demands or other communications
permitted or required to be given under this Agreement shall be in writing and
shall be sent by facsimile, hand delivery or by a nationally recognized
overnight delivery service, to the addresses and facsimile numbers of the
parties set forth below (or to such other address or facsimile number as a party
may hereafter designate by a notice to the other that complies with this
section) and shall be deemed given (a) in the case of a notice sent by
facsimile, when received by the recipient if the sending party receives a
confirmation of delivery from its own facsimile machine; and (b) in the case of
a notice that is hand delivered or sent by such overnight courier, when
delivered (provided that the sending party retains a confirmation of delivery).
Any notice which, pursuant to the terms hereof must be sent by you by certified
or registered mail shall be deemed given and effective when received by us.

 

 

If to us

If to you

Rosenthal & Rosenthal, Inc.

 

1370 Broadway

Steven Madden, Ltd.

New York NY 10018

52-16 Barnett Avenue

Attn: David Flaxman, Esq., with a copy to J. Michael Stanley

Long Island City, NY 11104

Facsimile: (212) 356-0989

Attn: Arvind Dharia

 

 

 

Facsimile: (718) 308-8201

 

 

 

With a copy to:

 

 

 

CERTILMAN BALIN ADLER & HYMAN, LLP

 

90 E. Merrick Ave., 9th Floor

 

East Meadow, NY 11554

 

Attn: Brian Ziegler, Esq.

 

 

 

Facsimile: (516) 296-7111

          9.5 The headings used herein are intended to be for convenience of
reference only and shall not define or limit the scope, extent or intent or
otherwise affect the meaning of any portion hereof.

10 PAYMENTS:

          10.1. All remittances obtained by you against Credit Approved
Receivables and any other Receivables due from a Customer that is obligated on
Credit Approved Receivables will be received in trust for us, and you will turn
over to us the identical remittances as speedily as possible; provided, however,
that nothing herein authorizes you to collect Credit Approved Receivables or
other Receivables due from Customers obligated on Credit Approved Receivables.
You constitute us, or any other entity or person (but in no event a direct
competitor of your business) whom we may designate in our sole discretion,
reasonably exercised, as your attorney in fact at your own cost and expense to
exercise, at any time, all or any of the following powers which, being coupled
with an interest, shall be irrevocable until this Agreement has been terminated
and you have fully and indefeasibly paid and discharged all Obligations (a) to
sign and/or endorse your name on all remittances and all papers, bills of
lading, receipts, instruments and documents relating to the Receivables and the
transactions between us; (b) to deposit any checks or other remittances received
relating to the Receivables regardless of notations or conditions placed thereon
by your customers or deductions reflected thereby and to charge the amount of
any such deductions to your account; and (c) to sign your name to any and all
documents necessary to cure or eliminate any lack of capacity that we may now or
hereafter have, by reason of your acts or omissions, to maintain an action in
the courts of any state to enforce payment of Receivables due from Customers
located in such state and to file such documents with the appropriate public
officials or agencies.

7, Collection Agency

--------------------------------------------------------------------------------



          10.2. If any payment or recovery is received from or on behalf of a
Customer which is a Customer on both Credit Approved Receivables and CR
Receivables, any such payment or recovery may be first applied to the Credit
Approved Receivables notwithstanding (i) any notation to the contrary on or with
respect thereto; (ii) the payment terms thereof; (iii) the due date thereof; or
(iv) whether such payments were made in the ordinary course of business or
otherwise.

11 SECURITY INTEREST; FINANCING STATEMENTS:

          11.1. To secure the Obligations, and effective upon our purchase of
Receivables pursuant to the terms hereof, you sell and assign to us, and grant
to us a security interest in, all of your right, title and interest in such
Purchased Receivables and the Inventory represented by such Purchased
Receivables, as well as Inventory returned by or repossessed from Customers, all
of your rights as an unpaid vendor or lienor, all of your rights of stoppage in
transit, replevin and reclamation relating thereto, and all of your rights
against third parties with respect thereto. You will cooperate with us in
exercising any rights with respect to any of the foregoing.

          11.2. You authorize us to file financing statements and any and all
other documents that may now or hereafter be provided for by the UCC to reflect
and/or perfect our interest as purchaser of Purchased Receivables and any
security interest now or hereafter granted by you to us in any of your presently
owned or hereafter acquired property. In the event that any jurisdiction
requires a debtor’s signature on such financing statements and/or such other
documents, you authorize us to file such financing statements and/or other
documents on your behalf as your attorney in fact, which such power being
coupled with an interest, shall be irrevocable until this Agreement has been
terminated and you have fully and indefeasibly paid and discharged all of the
Obligations.

12 BOOKS AND RECORDS/FINANCIAL STATEMENTS:

          We and our representatives shall, at all reasonable times, have the
right to examine all of your books and records, provided, however that unless
and until the occurrence of a Default, such examinations shall not occur more
than once in any Contract Year. You agree to prepare and furnish to us within
forty five (45) days after the close of each of your fiscal quarters, financial
statements reviewed and in such form and detail as we may reasonably require.
You also agree to have prepared, and to furnish to us within ninety (90) days
after the close of each of your fiscal years, financial statements, in
accordance with GAAP, which have been reviewed by an independent certified
public accountant satisfactory to us.

13 TERM:

          This Agreement shall commence on the date hereof, shall continue for
one Contract Period and shall automatically renew at the end of each Contract
Period for an additional Contract Period. Notwithstanding the foregoing, this
Agreement may be terminated (i) by us at any time, on not less than sixty (60)
days prior written notice to you by registered or certified mail; (ii) by you,
effective at the end of the first Contract Period, provided you give us notice
in writing, by registered or certified mail, not less than sixty (60) days prior
to the expiration of the first Contract Period, of your intention to terminate
this Agreement as at the end of such Contract Period; (iii) by you effective any
time after the expiration of the first Contract Period, provided you give us
notice in writing, by registered or certified mail, not less than sixty (60)
days prior to the Effective Termination Date set forth in such notice; or (iv)
by you, effective at any time prior to the expiration of the first Contract
Period, upon your written request to us to terminate this Agreement effective as
of the date set forth in such request provided that you pay to us an Early
Termination Fee upon the Effective Termination Date of such termination. In the
event of a Default, we shall have the right to terminate this Agreement at any
time upon written notice, and you shall owe us an Early Termination Fee
calculated as of the date of such termination in the event the Effective
Termination Date occurs during the first Contract Year. The Early Termination
Fee shall become automatically due and payable in the event a petition is filed
by or against you under any provision of Title 11 of the

8, Collection Agency

--------------------------------------------------------------------------------



United States Code during the first Contract Year. Our rights and the
Obligations arising out of transactions having their inception prior to the
termination date shall not be affected by any termination or notice thereof, nor
shall any transaction which by its terms survives termination. Termination of
this Agreement shall not become effective in respect of the liens and security
interests granted to us hereunder until you have fully and indefeasibly paid and
discharged all Obligations, and until such time, you shall continue to furnish
schedules of Receivables to us and deliver and pay over to us all Proceeds in
respect thereof. After the giving of any notice of termination hereunder and
until the full liquidation of your account and the indefeasible payment in full
of all Obligations, you shall not be entitled to receive any equities or
payments from us, to the extent we are obligated to make payments to you under
this Agreement. From and after the Effective Termination Date, all amounts
charged or chargeable to your account hereunder (including, without limitation,
(i) if the Effective Termination Date occurs during the first Contract Year, the
Early Termination Fee and (ii) if the Effective Termination Date occurs at any
time thereafter, the pro-rated amount of any deficiency (after giving effect to
the commissions payable under Section 6.1) in the earned minimum aggregate Base
Commission for the portion of such Contract Year elapsed prior to the Effective
Termination Date), and all other Obligations, shall become immediately due and
payable without further notice or demand.

14 GOVERNING LAWS/JURY TRIAL WAIVER/JURISDICTION/VENUE AND MISCELLANEOUS
PROVISIONS:

          This Agreement is deemed made in the State of New York and shall be
governed, interpreted and construed in accordance with the laws of the State of
New York, applicable to contracts made and to be performed within such state. No
modification, waiver or discharge of this Agreement shall be binding upon us
unless in writing and signed by us. Our failure, at any time, to exercise any
right or remedy hereunder, shall not constitute a waiver on our part with
respect to such right or remedy, nor shall such failure preclude us from
exercising the same or any other right or remedy at any subsequent time. If any
taxes are imposed upon us, or if we shall be required to withhold or pay any tax
or penalty because of or in connection with any transactions between us under
this Agreement, you shall indemnify us and hold us harmless in respect thereof.
This Agreement, together with all other agreements delivered concurrently
herewith or hereafter, including, without limitation, the Combined Charges
Agreement and that certain Confidentiality Agreement between Steven Madden, Ltd.
and Rosenthal & Rosenthal, Inc., dated on or about the date hereof, embodies our
entire agreement as to the subject matter hereof and supersedes all prior
agreements (whether oral or written) as to the subject matter hereof. TRIAL BY
JURY IS HEREBY WAIVED BY EACH OF US IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF US AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP CREATED
HEREBY (WHETHER SOUNDING IN TORT OR CONTRACT). YOU HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK (OR THE
CIVIL COURT OF THE CITY OF NEW YORK IF SUCH MATTERS BE WITHIN ITS JURISDICTION),
AND OF ANY FEDERAL COURT IN SUCH STATE, FOR A DETERMINATION OF ANY DISPUTE AS TO
ANY SUCH MATTERS. IN CONNECTION THEREWITH, YOU HEREBY WAIVE PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREE THAT SERVICE THEREOF MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO YOU AT YOUR ADDRESS SET FORTH
ABOVE, OR SUCH OTHER ADDRESS AS SHALL HAVE PREVIOUSLY BEEN COMMUNICATED TO US BY
REGISTERED OR CERTIFIED MAIL. WITHIN THIRTY DAYS AFTER SUCH MAILING, YOU SHALL
APPEAR OR ANSWER TO SUCH SUMMONS, COMPLAINT OR OTHER PROCESS. SHOULD YOU FAIL TO
APPEAR OR ANSWER WITHIN SAID THIRTY DAY PERIOD, YOU SHALL BE DEEMED IN DEFAULT
AND JUDGMENT MAY BE ENTERED BY US AGAINST YOU FOR THE AMOUNT AS DEMANDED IN ANY
SUMMONS, COMPLAINT OR OTHER PROCESS SO SERVED. In the event we shall retain
attorneys for the purpose of enforcing the performance, payment or collection of
any of the Obligations, then and in that event you agree to pay the reasonable
fees of such attorneys, plus any and all reasonable expenses and disbursements
incurred in connection therewith and/or incidental thereto. Our books and
records shall be admissible as prima facie evidence of the status of the account

9, Collection Agency

--------------------------------------------------------------------------------



between us, absent manifest error. The use of “including” or “include” means
“including (or “include”), without limitation.” The use of “or” means “and/or”
if the context so permits or requires. The term “satisfactory to us” as used
herein shall mean “satisfactory to us in our sole and absolute discretion”. The
term “our sole discretion” as used herein shall mean “our sole and absolute
discretion”. You will not seek advice or counsel from us or any of our
representatives with respect to the management or operation of your business and
if you deem such advice or counsel to have been offered, directly or indirectly,
you will evaluate it and act or decline to act upon it based upon your own
analysis and/or the advice or counsel of your own independent expert(s) or
consultant(s). You agree that there is no fiduciary relationship between us or
our representatives and you or any other entity, affiliated or controlled by
you, and that you will not seek or attempt to establish any such fiduciary
relationship. You hereby expressly waive any right to assert, now or in the
future, that there was or is a fiduciary relationship between you and us and/or
our representatives in any action, proceeding or claim for damages. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein. This Agreement shall be
binding upon and inure to the benefit of each of us and our respective heirs,
executors, administrators, successors and assigns, provided, however, that you
may not assign this Agreement or your rights hereunder without our prior written
consent.

15 DEFINITIONS:

          As used in this Agreement, these terms shall have the following
meanings which shall be applicable to both the singular and plural forms of such
terms.

          “Accounts” shall have the meaning set forth in Article 9 of the UCC.

          “Affiliate” of a Person shall mean any entity controlling, controlled
by, or under common control with, the Person and the term “controlling” and such
variations thereof shall mean ownership of a majority of the voting power of a
Person, or the contractual power to control such Person’s affairs.

          “Agreement” shall mean this Collection Agency Agreement, as amended,
modified or supplemented.

          “Availability under a Credit Line” shall mean the unused amount of a
Credit Line, unless otherwise suspended by us at any time (e.g., when
Receivables due from the Customer under a Credit Line are a certain number of
days past due) and communicated to you in writing or by such electronic means as
may be designated by us to you.

          “Bank” shall mean JPMorgan Chase Bank or any successor thereto.

          “Base Commission”shall have the meaning set forth in Section 6.1
hereof.

          “Business Day” shall mean a day on which we and major banks in New
York City are open for the regular transaction of business.

          “Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

          “Collateral” shall mean any property or rights in property whenever
arising which now or hereafter secure any of the Obligations.

          “Combined Charges Agreement” shall mean that certain letter agreement,
dated as of the date hereof, among us, you, Daniel M. Friedman Associates, Inc.,
Diva Acquisition Corp., Steven Madden Retail, Inc., Stevies, Inc. and SML
Acquisition Corp, aggregating (i) the minimum aggregate Base Commission payable
and (ii) the maximum outstanding advances and undrawn letters of credit
available, under this Agreement and each of those certain other Collection
Agency Agreements between us and such other parties.

          “Contract Period” shall mean (i) the consecutive twelve month period
following the last day of the month in which the Effective Date falls; and (ii)
each consecutive twelve month period thereafter.

10, Collection Agency

--------------------------------------------------------------------------------



          “Contract Year” shall mean the consecutive twelve month period
following the last day of the month in which the Effective Date falls and each
consecutive twelve month period thereafter.

          “Credit Approval” shall mean either (i) a notice from us to you, in
writing or by such electronic means as may be designated by us, that we have
approved all or a portion of an Order; or (ii) Availability under a Credit Line.

          “Credit Approved Receivable” shall mean a Receivable for which we have
assumed the Credit Risk.

          “Credit Line” shall mean a line of credit, established by us and
communicated from time to time to you in writing or by such electronic means as
may be designated by us to you, granting approval for sales by you, or rendition
of services by you to a Customer, billed at a specified location or locations,
up to a specified aggregate available amount.

           “Credit Risk” shall mean the risk of loss resulting from a Customer’s
failure to pay a Credit Approved Receivable on the due date solely because of
the Customer’s financial inability to make such payment.

          “CR Receivable” shall mean any Receivable which is not a Credit
Approved Receivable.

          “Current Assets” shall mean all amounts which would, in conformity
with GAAP, be included under current assets on your balance sheet, as at such
date, provided, however, that such amounts shall not include any amounts for any
indebtedness owing by any Affiliate to you.

          “Current Liabilities” shall mean all amounts which would, in
conformity with GAAP, be included under current liabilities on your balance
sheet, as at such date, but in any event including the amounts of (a) all
indebtedness payable on demand, or at the option of the Person to whom such
indebtedness is owed, not more than twelve (12) months after such date, (b) any
payments in respect of any indebtedness (whether installment, serial, maturity,
sinking fund payment or otherwise) required to be made not more than twelve (12)
months after such date, (c) all reserves in respect of liabilities or
indebtedness payable on demand or, at the option of the Person to whom such
indebtedness is owed, not more than twelve (12) months after such date, the
validity of which is not contested to such date, (d) all accruals for federal or
other taxes measured by income payable within twelve (12) months of such date
and (e) all outstanding indebtedness to us.

          “Customer” shall mean any Person obligated on a Receivable.

          “Default” shall mean the occurrence of any of the following events:
(1.) nonpayment, after ten (10) days, when due of any amount payable on any of
the Obligations; (2.) failure to perform any agreement or meet any obligation in
this Agreement or in any agreement out of which any of the Obligations arose,
after ten (10) days notice (provided that you shall only be entitled to such
notice and opportunity to cure not more than twice in any Contract Year); (3.)
breach or failure to continue to be true and accurate in all material respects
of any covenants, representation, warranty or agreement whenever made by you to
us, pursuant to this Agreement after 10 days notice (provided that you shall
only be entitled to such notice and opportunity to cure not more than twice in
any Contract Year); (4.) default beyond any applicable notice or cure period by
you in repayment, when due, of any indebtedness in excess of $2,000,000, now or
hereafter owed for monies borrowed from anyone other than us, unless the same is
being contested in good faith and adequate reserves therefor have been
established;

11, Collection Agency

--------------------------------------------------------------------------------



(5.) any material statement, or warranty of yours made in writing or in any
other writing in or in connection with this Agreement or statement at any time
furnished or made by you to us is untrue in any material respect as of the date
furnished or made; (6.) suspension of the operation of your business; (7.) any
Obligor becomes insolvent or unable to pay debts as they mature, makes an
assignment for the benefit of creditors, or a proceeding is instituted by or
against any Obligor alleging that such Obligor is insolvent or unable to pay
debts as they mature, or a petition under any provision of Title 11 of the
United States Code, as amended, is brought by or against any Obligor, and the
same is not discharged within sixty (60) days; (8.) appointment of a receiver
for any collateral pledged for the Obligations or for any of your property, or
the property of any Obligor, in which we have an interest; or (9.) the Pension
Benefit Guaranty Corporation shall commence proceedings under Section 4042 of
the Employee Retirement Income Security Act of 1974 (ERISA) to terminate any of
your employee pension benefit plans.

          “Default Rate” shall mean the rate which is one percent (1%) per annum
in excess of the Overadvance Rate.

          “Deposit Account” shall have the meaning set forth in Article 9 of the
UCC

          “Deposit Date” shall mean with respect to a payment of a Receivable
from or on behalf of a Customer, (i) in the case of a payment that is received
by a banking institution and deposited into our account with it (x) prior to
12:00 noon on any day the date such banking institution makes such deposit into
our account; (y) after 12:00 noon on any day, the following Business Day; and
(ii) in all other cases, the Business Day following the date that the payment is
actually received by us.

          “Dispute” shall mean (i) any dispute, claim, offset, defense,
counterclaim or any other reason for nonpayment of all or a portion of any
Receivable (including, merchandise returns) other than a Customer’s financial
inability to pay, regardless of whether the same is in an amount greater than,
equal to or less than the Receivable concerned, whether bona fide or not, and
regardless of whether the same, in part or whole, relates to an unpaid
Receivable or any other Receivable; and (ii) an act of God, force majeure, the
acts of restraint of public authorities whether domestic or foreign, civil
strife, war or currency restrictions or fluctuations resulting in nonpayment of
all or any portion of any Receivable.

          “Documents” shall have the meaning set forth in Article 9 of the UCC.

          “Early Termination Fee” shall mean the amount that you and we agree
will compensate us for the damages we will sustain if this contract is
terminated by you prior to the end of the first Contract Period or by us due to
a termination event in the first Contract Period. The Early Termination Fee,
which you and we have agreed represents a reasonable approximation of the amount
of such damages (due to the impossibility of calculating such amount in
advance), shall be equal to the greater of: (i) 100% of the monthly average of
all fees and charges that would have been payable by you to us on an actual
basis under Sections 6.1 (as adjusted by Section 6.2) or 6.2, as applicable, of
this Agreement had it been in effect for the twelve month period prior to the
effective date of such termination or filing of such petition, multiplied by the
number of whole or partial calendar months remaining during the unexpired
portion of the first Contract Year; and (ii) the minimum factoring commission
pursuant to Section 6.2 hereof, for the first Contract Year.

          “Effective Date” shall have the meaning set forth in the paragraph
immediately preceeding Section 1 hereof.

          “Effective Termination Date” shall mean the date of termination
specified in any duly delivered notice of termination of this Agreement, or,
with respect to any automatic termination of this Agreement, the effective date
of such automatic termination.

          “Effective LIBOR Rate Loan” shall have the meaning set forth in
Section 8.3 hereof.

          “Effective Prime Rate” shall have the meaning set forth in Section 8.2
hereof.

12, Collection Agency

--------------------------------------------------------------------------------



          “Eligible Receivables” shall mean, at the time of the calculation
thereof all Receivables less (i) any Receivables subject to a Dispute, (ii) any
CR Receivables, (iii) any Receivables owing from a Customer whose total
obligations to you exceed forty percent (40%) of all Eligible Receivables; and
(iv) any Receivables which we in our sole discretion deem not to be Eligible
Receivables.

          “Excluded Receivables” shall mean (i) all international sales and
commission invoices to foreign customers, (ii) all “first cost” sales and
commissions invoices to domestic customers, (iii) all invoices to employees and
affiliates, (iv) all sample billings to sales representatives and others; (vi)
all invoices to Shoe Mania, Inc.; and (vii) all other invoices as we may agree
in writing in our sole discretion (not to be unreasonably withheld).

          “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of the determination consistently applied.

          “General Intangibles” shall have the meaning set forth in Article 9 of
the UCC (and shall include tradenames, trademarks, tradestyles, service marks,
copyrights and patents and all your rights and claims against us hereunder or
otherwise).

          “Instruments” shall have the meaning set forth in Article 9 of the
UCC.

          “Inventory” shall have the meaning set forth in Article 9 of the UCC.

          “Investment Property” shall have the meaning set forth in Article 9 of
the UCC.

          “L/C Bank” shall mean the Bank or any other national banking
association.

          “Letter of Credit Rights” shall have the meaning set forth in Article
9 of the UCC.

          “LIBOR” shall mean London Interbank Offered Rate, compiled by the
British Bankers Association.

          “LIBOR Rate” shall mean the LIBOR rate as published in the “Money
Rates” section of The Wall Street Journal (Eastern Edition). If The Wall Street
Journal ceases to be published or goes on strike or is otherwise not published
for any period of time, or if it ceases to publish an applicable LIBOR Rate,
then we shall use the LIBOR rate as reflected by the British Bankers Association
on Bloomberg Professional Services page BBAM1 (“Bloomberg”) during such period.
If more than one LIBOR rate is published by The Wall Street Journal or, if
applicable; Bloomberg, for such period on any applicable date, the “highest”
LIBOR rate shall be selected.

          “Net Cash Balances” shall mean cash balances in your favor with us
arising from the purchase of Receivables by us which, at your option, remain
with us past the Payment Date to which such cash balances relate.

          “Net Amount of Receivables” shall mean the gross amount of
Receivables, less maximum discount, less returns, less credits or allowances of
any nature at any time issued, owing, granted or outstanding, and less also our
commission as set forth herein.

          “Obligations” shall mean all obligations, advances, liabilities and
indebtedness of you or your Affiliates to us or any of our Affiliates, however
evidenced, arising under this Agreement, whether now existing or incurred from
time to time hereafter and whether before or after termination hereof, absolute
or contingent, joint or several, matured or unmatured, direct or indirect,
primary or secondary, liquidated or unliquidated, and including, all of our
charges, commissions, fees, interest, expenses, costs and attorneys’ fees
chargeable to you in connection therewith, and all of your obligations to us as
an indemnitor pursuant to the terms of this Agreement.

13, Collection Agency

--------------------------------------------------------------------------------



          “Obligor” shall mean you and each other Person (including, any
Guarantor or direct or indirect provider of collateral) primarily or
secondarily, directly or indirectly, liable on, or providing collateral for, any
of the Obligations.

          “Order” shall mean any purchase order or equivalent document for the
sale by you of goods or the rendition by you of services.

          “Overadvance” shall have the meaning set forth in Section 8.8 hereof.

          “Overadvance Rate” shall mean the rate which is three percent (3%) per
annum in excess of the Effective Prime Rate.

          “Payment Date” with respect to a Receivable shall mean the date which
is three (3) Business Days after the Deposit Date thereof

          “Permitted Lien” shall mean a lien or security interest in our favor,
or to which we have specifically consented in writing, subject to any limitation
set forth in such writing.

          “Person” shall mean any individual, sole proprietorship, partnership,
joint venture, trust, non-registered organization, association, corporation,
limited liability company, government or any subdivision, agency or political
subdivision thereof or any other entity.

          “Prime Rate” shall mean the rate of interest from time to time
publicly announced in New York City by the Bank as its prime rate. The Prime
Rate may not be the lowest or best rate charged by the Bank.

          “Prime Rate Loan” shall have the meaning set forth in Section 8.2
hereof.

          “Proceeds” shall mean all proceeds (as set forth in Article 9 of the
UCC), products, rents and profits of or from any and all of the Collateral and,
to the extent not otherwise included in the foregoing; (i) all payments under
any insurance, indemnity, warranty or guaranty with respect to any of the
collateral, (ii) all payments in connection with any requisition, condemnation,
seizure or forfeiture with respect to any of the Collateral, (iii) all claims
and rights to recover for any past, present or future infringement or dilution
of or injury to any Collateral; and (iv) all other amounts from time to time
paid or payable under or with respect to any of the Collateral, including
licensing and royalty fees.

          “Purchased Receivable” shall mean a Receivable that we purchase from
you pursuant to Section 7.2 hereof.

          “Receivable Availability” shall have the meaning set forth in Section
8.1 hereof.

           “Receivables” shall mean all Accounts, Instruments, Chattel Paper,
Documents, Investment Property and General Intangibles arising from your sales
of Inventory or performance of services, and the Proceeds thereof, and all
Supporting Obligations, whether now existing or hereafter created, excepting
only for Excluded Receivables.

          “Reserves” shall mean any reasonable set asides, reductions or
reserves which we may establish, from time to time, in our sole option and in
our sole discretion in connection with any financial accommodations which we may
make available to you in connection with this Agreement.

          “Special Account Schedule” shall mean a schedule issued, from time to
time, listing thereon surcharge commissions applicable to Receivables owing from
the Customers listed thereon.

14, Collection Agency

--------------------------------------------------------------------------------



          “Standard Examiner Rate” shall mean the per diem rate per examiner
established by us from time to time. The Standard Examiner Rate on the date
hereof is $850

          “Supporting Obligations” shall have the meaning set forth in Article 9
of the UCC.

          “UCC” shall mean the Uniform Commercial Code as the same may be in
effect (subject to revision, from time to time) in the State of New York.

          “Working Capital” shall mean the amount, if any, by which Current
Assets exceed Current Liabilities.

          YOU ACKNOWLEDGE THAT WE HAVE ADVISED YOU TO CONSULT WITH AN ATTORNEY
PRIOR TO YOUR EXECUTION OF THIS AGREEMENT.

ROSENTHAL & ROSENTHAL, INC.

 

 

 

By:

/s/ J. Michael Stanley

 

 

 

 

 

J. Michael Stanley

 

 

Managing Director

 

 

 

AGREED:

 

STEVEN MADDEN, LTD.

 

 

 

By:

/s/ Arvind Dharia

 

 

 

 

 

Arvind Dharia

 

 

C.F.O./Secretary

 

15, Collection Agency

--------------------------------------------------------------------------------



EXHIBITS TO COLLECTION AGENCY AGREEMENT*

*Each of the following agreements, which were filed as Exhibits 10.2 through
10.6 to Steven Madden, Ltd.’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on July 16, 2009, include exhibits identical
to Exhibits A and B of this Collection Agency Agreement:

 

 

1.

Collection Agency Agreement dated July 10, 2009 between Rosenthal & Rosenthal,
Inc. and Daniel Friedman & Associates, Inc.

 

 

2.

Collection Agency Agreement dated July 10, 2009 between Rosenthal & Rosenthal,
Inc. and Diva Acquisition Corp.

 

 

3.

Collection Agency Agreement dated July 10, 2009 between Rosenthal & Rosenthal,
Inc. and Steven Madden Retail, Inc.

 

 

4.

Collection Agency Agreement dated July 10, 2009 between Rosenthal & Rosenthal,
Inc. and Stevies, Inc.

 

 

5.

Collection Agency Agreement dated July 10, 2009 between Rosenthal & Rosenthal,
Inc. and SML Acquisition Corp.


EXHIBIT A
 
This account and the merchandise it represents has been
assigned to and is PAYABLE ONLY to
ROSENTHAL & ROSENTHAL, INC.
P.O. BOX 88926, CHICAGO, ILLINOIS 60695-1926
Make check payable as above in United States Funds and
indicate name of seller.
Any claims against this invoice must be made promptly in
writing to Rosenthal & Rosenthal, Inc., specifying details.
No returns or adjustments will be recognized without the
written consent of Rosenthal & Rosenthal, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Trademarks and Service Marks
 
The STEVE MADDEN and/or STEVE MADDEN plus Design trademarks and service marks
have been registered in numerous International Classes in the United States
(Int’l Cl. 25 for clothing and footwear; Int’l Cl. 18 for leather goods, such as
handbags and wallets; Int’l Cl. 9 for eyewear; Int’l Cl. 14 for jewelry; Int’l
Cl. 3 for cosmetics and fragrances; Int’l Cl. 20 for picture frames; Int’l Cl.
16 for paper goods; and Int’l Cl. 35 for retail store services). We also have
pending trademark applications in the United States for the mark STEVE MADDEN
and/or STEVE MADDEN plus Design in numerous international classes (Class 9 for
CDs and Class 25 for sleepwear).
 
We also have trademark registrations in the United States for the marks
EYESHADOWS BY STEVE MADDEN (Int’l Cl. 9 for eyewear), STEVEN M. (Int’l Class 25
for clothing and footwear); STEVEN BY STEVE MADDEN (Int’l Cl. 25 for footwear
and Int’l Cl. 18 for small leather goods); NATURAL COMFORT (Int’l Cl. 25 for
footwear); STEVE MADDEN LUXE (Int’l Cl. 25 for clothing and footwear); STEVEN
(Int’l Cl. 3 for cosmetics and fragrances; Int’l Cl. 9 for eyewear; Int’l Cl. 14
for jewelry; Int’l Cl. 18 for bags; Int’l Cl. 25 for clothing and footwear;
Int’l Cl. 26 for hair accessories; and Int’l Cl. 35 for retail store services);
CIRCLE WITH ASTERISK DESIGN (in Class 25 for clothing and footwear); FIX (in
Class 25 for footwear); FIX* (in Class 25 for footwear); STEVE MADDEN’S FIX (in
Class 25 for clothing and footwear); and, STEVE MADDEN’S FIX AND DESIGN (in
Class 25 for clothing and footwear). We also own a registration for the mark
SOHO COBBLER plus Design in the U.S. in Class 25 for footwear.
 
We also have several pending applications in the U.S. for MADDEN in
international classes (Class 14 for jewelry and watches, Class 18 for bags, and
Class 25 for clothing and footwear). We also have pending applications in the
U.S. for MADDEN BY STEVE MADDEN in Class 18 for bags.
 
Additionally, we have several pending trademark and service mark applications in
the United States for various marks, MADDEN GIRL (in Class 18 for bags and in
Class 25 for clothing and footwear); MADDEN GIRLZ (in Class 25 for clothing and
footwear); MADDEN BOYZ (in Class 25 for clothing and footwear); MADDEN KIDZ for
clothing and footwear); MADDEN NEW YORK (in Class 25 for clothing and footwear);
MADDEN ACTIVE (in Class 25 for clothing and footwear); MADDEN SPORT (in Class 25
for clothing and footwear); STEVEN BY STEVE MADDEN (in Class 18 for bags and
Class 25 for belts); FINA FIRENZE (in Class 18 for bags and in Class 25 for
belts and footwear); STEVE MADDEN DESIGN PLUS PEACE LOVE SHOES (in Class 25 for
footwear); PEACE LOVE SHOES (STANDARD CHARACTERS) (in Class 25 for footwear);
PEACE LOVE SHOES LOGO (in Class 24 for towels and in Class 25 for footwear,
clothing and belts); and, STEVE MADDEN DESIGN PLUS PEACE LOVE SHOES LOGO PLUS
PEACE LOVE SHOES (in Class 25 for footwear).
 
 
 

--------------------------------------------------------------------------------

 
 
We further own registrations for the STEVE MADDEN and/or STEVE MADDEN plus
Design trademarks and service marks in various International Classes in
Argentina, Armenia, Aruba, Australia, Azerbaijan, Bahrain, Belize, Brazil,
Canada, Chile, China, Colombia, El Salvador, Estonia, Georgia, Guatemala, Hong
Kong, Indonesia, Israel, Italy, Japan, Kazakhstan, Korea, Kyrgyzstan, Latvia,
Lebanon, Lithuania, Malaysia, Mexico, Moldova, Netherland Antilles, New Zealand,
the Netherlands, Nicaragua, Norway, Oman, Panama, Paraguay, the Philippines,
Qatar, Russia, Saudi Arabia, Singapore, South Africa, Taiwan, Thailand, Turkey,
Turkmenistan, Ukraine, the United Arab Emirates, Uzbekistan, the European Union,
and the Benelux countries and has pending applications for registration of the
STEVE MADDEN and/or STEVE MADDEN plus Design trademarks and service marks in
Argentina, Aruba, Bahamas, Belarus, Canada, China, Costa Rica, Ecuador, Egypt,
Guatemala, Honduras, India, Indonesia, Jordan, Korea, Kuwait, Morocco, Oman,
Peru, Saudi Arabia, Tajikistan, Turkey, Venezuela, and the United Arab Emirates.
 
Additionally, we own registrations for the STEVEN trademark and service mark in
various International Classes in Australia, Bahrain, Belize, China, the
Dominican Republic, El Salvador, the European Union, Hong Kong, Israel, Japan,
Kuwait, Lebanon, Malaysia, New Zealand, Netherland Antilles, Norway, Panama, the
Philippines, Qatar, Russia, Saudi Arabia, South Africa, Thailand, Taiwan,
Turkey, and the United Arab Emirates and have pending applications for STEVEN
trademark and service mark in Armenia, Azerbaijan, China, Columbia, Costa Rica,
Egypt, Guatemala, India, Italy, Jordan, Korea, Malaysia, Nicaragua, Oman,
Taiwan, Thailand, and Venezuela.
 
We further own registrations for the “torch stripe” design in Class 25 in the
European Union and Panama, and China.
 
We further own registrations for the mark STEVEN BY STEVE MADDEN in various
international classes in Aruba, Australia, China, the European Union, Hong Kong,
Korea, New Zealand, and Taiwan and have pending applications for the mark STEVEN
BY STEVE MADDEN in various international classes in Canada, China, Ecuador,
Egypt, India, Israel, Korea, Taiwan, Turkey, Saudi Arabia, and Venezuela.
 
We further own registrations for the mark STEVE MADDEN’S FIX* in international
class 25 in the European Union, Mexico, and Turkey and have pending applications
for the mark STEVE MADDEN’S FIX* in international class 25 in Canada, China,
Morocco, Panama and The United Arab Emirates.
 
We further have pending applications for the mark MADDEN GIRL in international
class 25 in Egypt, India, Kuwait, Saudi Arabia and Turkey.
 
We further have pending applications for the mark NATURAL COMFORT in various
international classes in Egypt, India, Kuwait, and Saudi Arabia.
 
We further own registrations for the mark SM NEW YORK and/or SM NEW YORK PLUS
DESIGN in International Class 25 (clothing and footwear) in Aruba, Australia,
Belize, Costa Rica, the Dominican Republic, Ecuador, El Salvador, Guatemala,
Hong Kong, Netherland Antilles, Nicaragua, New Zealand, Panama, Taiwan and have
pending applications for registration of the SM NEW YORK and/or SM NEW YORK PLUS
DESIGN mark in International Class 25 (clothing and footwear) in Columbia,
Honduras, India, Indonesia, Kuwait, Saudi Arabia, South Africa, and Venezuela.
 
 
 

--------------------------------------------------------------------------------

 
 
Additionally, we, through our Diva Acquisition Corp. subsidiary, own
registrations for the DAVID AARON trademark and service mark in various
International Classes in the United States (Int’l Cl. 25 for clothing and
footwear; Int’l Cl. 18 for leather goods, such as handbags and wallets), and in
Australia, Canada, the European Union, Hong Kong and South Africa in some or all
of Classes 3, 18, and 25. Also, we own registrations for our DAVID AARON
trademark in International Class 3 for perfume and cosmetics; International
Class 9 for eyewear; International Class 14 for jewelry; International Class 16
for paper goods; International Class 18 for bags; International Class 24 for bed
and bath products; International Class 25 for clothing and footwear and
International Class 26 hair accessories in Korea.
 
We, through our Stevies, Inc. subsidiary, also own various registrations for the
STEVIES and /or STEVIES plus Design trademark and service mark in a number of
International Classes in the United States (Int’l Class 25 for clothing and
footwear; Int’l Class 18 for leather goods, such as handbags and wallets;
International Class 14 for jewelry; International Class 28 for toys; Int’l Class
16 for paper goods; Int’l Class 3 for perfume and cosmetics, Int’l Class 9 for
CDs and eyewear; and Int’l Cl. 27 for rugs and carpets; and for STEVIES BY STEVE
MADDEN in Class 14 for jewelry, Class 9 for eyewear, Class 3 for perfume and
cosmetics, Class 25 for clothing and footwear, Class 28 for toys and games,
Class 35 for retail services, Class 16 for stationery and notebooks, Class 18
for bags.
 
Additionally, Stevies, Inc. has pending trademark and service mark applications
and/or existing registrations for the STEVIES and STEVIES plus Design marks in
various International Classes in Aruba, Argentina, Australia, Bahrain, Brazil,
Canada, China, Chile, Colombia, Costa Rica, Dominican Republic, Egypt, El
Salvador, European Union, Guatemala, Hong Kong, Honduras, Indonesia, India,
Israel, Japan, Korea, Kuwait, Lebanon, Malaysia, Mexico, Netherland Antilles,
Nicaragua, New Zealand, Oman, Panama, Peru, Qatar, Saudi Arabia, Singapore,
South Africa, Taiwan, Thailand, Turkey, the United Arab Emirates and Venezuela.
 
We believe that our trademarks have a significant value and are important to the
marketing of our products. There can be no assurance, however, that we will be
able to effectively obtain rights to our marks throughout all of the countries
of the world. Moreover, no assurance can be given that others will not assert
rights in, or ownership of, our trademarks and other proprietary rights of or
that we will be able to successfully resolve such conflicts. Our failure to
protect such rights from unlawful and improper appropriation may have a material
adverse effect on our business, financial condition, results of operations and
liquidity.
 
 
 

--------------------------------------------------------------------------------

 
 
3.12(a) List of IP owned or used in SML
 

 
i.
US Polo Assoc. brand, subject to license;
 
ii.
Sesame Street brand, subject to license (terminated effective on or about May
12, 2009);
 
iii.
Software listed in 3.11(b); and
 
iv.
Tradenames used in business
   
a.
Shakedown Street
   
b.
Zone 88
   
c.
Sarné
   
d.
Dover Kidz
   
e.
Girls Luv Bags
   
f.
35th Street Bags
   
g.
Petite Sac
   
h.
Sweettreats by Dover Kidz

 
 
 

--------------------------------------------------------------------------------

 
 
Special Accounts Schedule
 
1% Surcharge


Customer


Burlington Coat Factory Warehouse Corp.
 
 
 

--------------------------------------------------------------------------------

 